IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FIRST COASTAL                        NOT FINAL UNTIL TIME EXPIRES TO
ENTERPRISES                          FILE MOTION FOR REHEARING AND
INC./ASCENDANT                       DISPOSITION THEREOF IF FILED
COMMERCIAL, INS., INC.,
                                     CASE NO. 1D14-1872
      Appellant,

v.

INOCENCIO SOSA,

      Appellee.


_____________________________/

Opinion filed November 10, 2014.

An appeal from an order of the Judge of Compensation Claims.
Laura Roesch, Judge.

Date of Accident: March 16, 2011.

Kimberly J. Fernandes of Kelley Kronenburg, P.A., Tallahassee, for Appellant.

Paul M. Anderson of Anderson & Hart, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.